Opinion of the Court
PER CURIAM:
Following trial by general court-martial, the accused, Derks, was found guilty of sleeping on post, in violation of Article 113, Uniform Code of Military Justice, 50 USC § 707. The sole issue before us concerns the propriety of the deputy corps commander’s action on the advice of the staff judge advocate.
In United States v Williams, 6 USCMA 243, 19 CMR 369, we held that the procedure followed by the deputy was entirely proper. Since the case before us now came from the same command and involves the same official personnel, it is clear that the Williams case must control.
Accordingly, the decision of the board of review is affirmed.